Exhibit 99.1 SUBSCRIPTION AGREEMENT SUBSCRIPTION AGREEMENT FOR CHIMERA ENERGY CORPORATION Persons interested in purchasing shares of Chimera Energy Corporation must return this completed subscription agreement along with a wire transfer, check or money order for their total payment, payable only to: CHIMERA ENERGY CORPORATION 2, SUITE 4100 HOUSTON, TX 77056 If and when accepted by us, this subscription agreement shall constitute a subscription for one share(s) of our common stock. An accepted copy of this agreement will be returned to you as your receipt, and certificates for your stock and warrants will be issued to you shortly thereafter. Method of payment: [ ] Check, [ ] Money Order payable only to: Chimera Energy Corporation I hereby irrevocably tender this subscription agreement for the purchase of shares at $0.001 per share. With this subscription agreement, I tender payment in the amount of $ for the shares subscribed. In connection with this investment, I represent and warrant as follows: (a) I am the sole officer and director of the Company. (b) I am a bona fide resident of the State of . Please issue the securities, which I am purchasing as follows: Individual(s)—if more than one owner, please issue as follows: Sole Individual Ownership (single investor has sole ownership) Tenants-in-Common (joint owners with no rights of survivorship, all parties must sign, each investor has an undivided interest) Joint Tenants with Right of Survivorship ( joint owners, each has right of survivorship, all parties must sign)
